Citation Nr: 1421385	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  14-03 692	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a June 1964 Board of Veterans' Appeals (Board) decision, which reduced the disability rating for service-connected schizophrenia from 50 percent to 30 percent, effective June 1, 1963.


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to October 1958.

This matter is before the Board as an original action on the motion of the Veteran.  The motion alleges CUE in a June 24, 1964 Board decision.  The decision reduced the disability rating for service-connected schizophrenia from 50 percent to 30 percent.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2011).


FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 1947 to October 1958.

2. On September 18, 2013 the Board was notified that the moving party died on September [redacted], 2013.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2012).
ORDER

The motion is dismissed.


                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



